Dibell, J.
Plaintiff while in the employ of the defendant suffered an inguinal hernia and recovered a verdict of $3,366. The only question is whether it is excessive.
There was evidence at the trial that an operation would likely be effective and that a cure would result within a few months. The operation was an abdominal one which has an element of risk or of unsatisfactory result. No issue was made at the trial or submitted to the jury whether an operation would safely remove his trouble, or whether it was his reasonable duty to submit to an operation. Nothing was submitted to the jury, aside from the question of liability, except the amount of damages which should be awarded for the injury. Following and applying Maroney v. Minneapolis & St. L. R. Co. 123 Minn. 480, 144 N. W. 149, 49 L. R. A. (N. S.) 756, and in *399any possible view of the case, the damages are not excessive. They are conservative.
Order affirmed.